DETAILED ACTION
Claims 1-16 are pending. Claims 1-7, 9-16 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 21, 2022.  As directed by the amendment: claims 1-7, 9-16 have been amended.  Thus, claims 1-16 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections, however, some remain.
Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the amendment to the claims moot the rejection, however, additional rejections are made as detailed below.
The Examiner called Applicant’s representative twice, on October 26th and October 28th for an examiner’s amendment to provide for compact prosecution.  Applicant’s representative did not return the phone call.  
Claim Objections
Claims 3 and 9 objected to because of the following informalities:  Claim 3 includes the incorrect status identifier because the claim has been amended but recites “original” (see MPEP 714).  Claim 9 recites “a virtual plane” in line 3 which should be “the virtual plane”.  Claim 9 recites “the virtual plane being in contact with the first end portion and the second end portion and being parallel to the rotating shaft “.  This language is duplicative of the language at the end of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein a shaft distance from the virtual plane to the rotating shaft is shorter than twice a thickness of the outer frame”.  The shaft distance in this claim, however, does not relate to the particular distance when the second member is in the second position.  Therefore, the claim is stating that the shaft distance at all times is shorter than twice a thickness of the outer frame which does not appear to make sense with respect to the rest of the specification, drawings, and claims.  It is unclear if this is the intention.  The examiner is interpreting this claims as “wherein when the second member is in the second position a shaft distance from the virtual plane to the rotating shaft is shorter than twice a thickness of the outer frame”.
Claim 5 recites “to the first direction” in line 10.  This language appears to be attempting to claim the “first direction” as a location rather than a direction which creates confusion as a direction is not a location.  The examiner is interpreting this as “in the first direction”. 
Claim 12 recites “to the second direction” in lines 3-4.  This language appears to be attempting to claim the “second direction” as a location rather than a direction which creates confusion as a direction is not a location.  The examiner is interpreting this as “in the second direction”. 
Claim 15 recites “to the first direction” in lines 4-5.  This language appears to be attempting to claim the “first direction” as a location rather than a direction which creates confusion as a direction is not a location.  The examiner is interpreting this as “in the first direction”. 
Claim 16 recites “to a second direction” in line 13.  This language appears to be attempting to claim the “second direction” as a location rather than a direction which creates confusion as a direction is not a location.  The examiner is interpreting this as “along a second direction”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Allowable Subject Matter
Claims 1-2, 6-8, 10, 11, 13, 14 are allowed.
Claims 4, 5, 12, 15, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732